                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

JANICE MARIE J.,                                  §
                                                  §
               Plaintiff,                         §
                                                  §            No. 3:19-cv-745-B-BN
V.                                                §
                                                  §
ANDREW SAUL,                                      §
Commissioner of Social Security,                  §
                                                  §
               Defendant.                         §

                                              ORDER

       On January 30, 2020, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge [Dkt. No. 21] (“Report”) was entered, recommending that the court reverse the

Commissioner’s decision, and remand the case for further administrative proceedings.

       After reviewing the briefs, file, record in this case, and Report, the court determines that the

magistrate judge’s findings and conclusions are correct, and accepts them as those of the court.

Accordingly, the Commissioner’s decision is REVERSED; and this case is REMANDED for further

proceedings consistent with the magistrate judge’s Report.

       SO ORDERED this 21st day of February, 2020.



                                               _________________________________
                                               JANE J. BOYLE
                                               UNITED STATES DISTRICT JUDGE
